DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  Specifically, “L” for the longitudinal axis (claim 16), “T” for the transverse axis (claims 16-18 and 24), “R1” for the direction of rotation (claims 17-21), and “R2” for the direction of rotation (claims 18-21), should all be in parentheses.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 17, 33, and 34 are objected to because of the following informalities:  the word “the” at the beginning of the claim is not capitalized.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities: it does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-27, 30-33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note that the Examiner has set forth below the issues with each claim.  Those not identified below are rejected as being dependent from one of the claims below.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the direction of rotation R1" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim as neither claim 16 nor 17 previously introduce a direction of rotation R1.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites the limitation "the rest position" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim as none of claims 16, 17, or 20 previously introduce a rest position.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the limitation "the direction of rotation R1" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim as neither claim 16 nor 21 previously introduce a direction of rotation R1.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the 
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the limitation "the first position" in line 4.  There is insufficient antecedent basis for this limitation in the claim as neither claim 16 nor 21 previously introduce a first position.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the limitation "the rest position" in line 4.  There is insufficient antecedent basis for this limitation in the claim as neither claim 16 nor 21 previously introduce a rest position.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recites the limitation "the approximation of the first and second portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim as none of claims 16, 17, 22 or 23 previously introduce approximation of the first and second portions.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 recites the limitation "the first toothed wheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim as none of claims 16, 17, 24, or 26 previously introduce a first toothed wheel.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 recites the limitation "the second portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim as none of claims 16, 17, 24, 26, or 27 previously introduce a second portion.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 recites the 
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 recites the limitation "the second toothed wheel " in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim as none of claims 16, 17, 24, 26, or 27 previously introduce a second toothed wheel.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 30 recites the limitation "the lever" in line 2.  There is insufficient antecedent basis for this limitation in the claim as none of claims 16 or 28-30 previously introduce a lever.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 recites the limitation "the first and second toothed wheels" in line 2.  There is insufficient antecedent basis for this limitation in the claim as none of claims 16 or 28-31 previously introduce a first toothed wheel or a second toothed wheel.
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32 recites the limitation "the ratchet mechanism" in line 3.  There is insufficient antecedent basis for this limitation in the claim as none of claims 16-18 or 32 previously introduce a ratchet mechanism.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 33 recites the limitation "the casing" in line 2.  There is insufficient antecedent basis for this limitation in the claim as none of claims 16-18, 32, or 33 previously introduce a casing.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 33 recites the limitation "the ratchet part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as none of claims 16-18, 32, or 33 previously introduce a ratchet part.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 33 recites the limitation "the second toothed wheel" in line 4.  There is insufficient antecedent basis for this limitation in the claim as none of claims 16-18, 32, or 33 previously introduce a second toothed wheel.
Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 35 recites the limitation "the wound state" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim as neither claim 16 nor 35 previously introduce a wound state.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke (US 5,545,168 A).
Claim 16. Burke discloses an ancillary (apparatus 10) for tensioning an elongate element for the attachment of an implant on a bone element, by surrounding at least partially said bone element, said ancillary comprising a rod (jaws 18 and 20) having proximal and distal ends and a longitudinal axis L (extends from adjacent proximal ends 13 and 15 to adjacent nose ends 40 and 42), the distal end of said rod being provided with a bearing device (nose ends 40 and 42) to bear on the implant, said ancillary further comprises a device for tensioning said elongate element, wherein said tensioning device comprises a drum (capstans 94 and 95) rotatably mounted about an axis T (axis extending from top of page to bottom in Fig. 7), transverse to the axis L, disposed at the proximal end of the rod and comprising a holding portion (Figs. 6B and 6C show that wire 202 is being held by the device) adapted to cooperate with the elongate element, and wherein said tensioning device further comprises a device for driving (ratchet handle 16 and ratchet mechanisms 90 and 92) in rotation the drum about the axis T, which makes it possible to tension the elongate element by winding of the elongate element around the drum (Figs. 1-7). 
Claim 17. Burke discloses wherein the driving device comprises a lever (handle 16) pivotally mounted about the axis T, and a clutch device (ratchet mechanism 90) configured so that the pivoting of the lever along the direction of rotation R1 in a first position drives in rotation the drum about the axis T (Figs. 1-7). 
Claim 18. Burke discloses wherein the driving device comprises a clutch-release device (cam follower 54) configured so that, in the declutched position, the lever being pivoted about of the axis T along a direction of rotation R2 opposite to the direction of rotation R1, the drum is freely rotatable about the axis T (Figs. 1-7). 
Claim 19. Burke discloses wherein the driving device comprises a return device (springs 24 and 26) configured so that, once the lever is released from the pressure exerted thereon for it to pivot along the direction of rotation R1 in the first position, the lever pivots along a direction of rotation R2, opposite to the direction of rotation R1 in a rest position (Figs. 1-7). 
Claim 20. Burke discloses wherein the driving device comprises a non-return device (stop 22) configured to prevent rotation of the drum along a direction of rotation R2, opposite to the direction of rotation R1, when the lever is in the first position, and optionally in the rest position (Figs. 1-7). 
Claim 21. Burke discloses wherein the driving device comprises a non-return device (stop 22) configured to prevent rotation of the drum along a direction of rotation R2, opposite to the direction of rotation R1, when the lever is in the first position, and in the rest position (Figs. 1-7). 
Claim 22. Burke discloses wherein the driving device comprises a gripping clamp comprising first and second portions, the first portion being said lever (handle 16) and the second portion (handle 14) being fixed with the rod (Figs. 1-7). 
Claim 23. Burke discloses wherein the approximation of the first and second portions of the gripping clamp, by pivoting of the first portion forming the lever towards the second portion, causes the rotation of the drum (Figs. 1-7). 
Claim 24. Burke discloses wherein the clutch device is a ratchet mechanism (ratchet mechanism 90), in connection, rotatably about the axis T, with the drum and a ratchet part (ratchet mechanism 92) in connection with the lever (Figs. 1-7). 
Claim 25. Burke discloses wherein the ratchet mechanism comprises a first toothed wheel (disc 100) and a second toothed wheel (disc 104) (Figs. 1-7). 
Claim 26. Burke discloses wherein the non-return device comprises a ratchet part (knobs 72 and 74 and shaft 70), configured to cooperate with the first toothed wheel (Figs. 1-7). 
Claim 27. Burke discloses wherein the ratchet part is in connection with the second portion of the clamp, configured to cooperate with the first toothed wheel, and the second toothed wheel (Figs. 1-7). 
Claim 28. Burke discloses wherein the tensioning device comprises a casing (ends 36 and 38 of jaws 18 and 20) receiving the drum, said casing being in fixed connection with the proximal end of the rod (Figs. 1-7). 
Claim 29. Burke discloses wherein the drum comprises two lateral ends (screw 152 and projection 133), and wherein said casing comprises right and left cheeks (rings 97 and 99) each having an opening receiving a lateral end of the drum (Figs. 1-7). 
Claim 30. Burke discloses wherein the lever comprises a proximal portion and a distal portion, said distal portion comprises two lateral projections (adjacent hex nut 112) between which the casing is disposed (Figs. 1-7). 
Claim 31. Burke discloses wherein the first and second toothed wheels are disposed on either side of the casing and between the two lateral projections of said distal portion (consider the presence of projection 133) (Figs. 1-7). 
Claim 32. Burke discloses wherein the clutch-release device comprises at least one cam (cam follower 54), configured to deactivate the ratchet mechanism (Figs. 1-7).
Claim 33. Burke discloses wherein the at least one cam is mounted on the casing (handle 14) and is configured to disengage the ratchet part in connection with the lever from the first toothed wheel, and from the second toothed wheel (Figs. 1-7). 
Claim 34. Burke discloses wherein the holding portion is a through slot (wire 202 is being held in a slot between plates of capstan 94) of the drum allowing the passage of at least one free end of the elongate element (Figs. 1-7). 
Claim 35. Burke discloses an assembly comprising a tensioning ancillary according to claim 16 (see the rejection of claim 16 above), and at least one implant chosen from an implantable longitudinal bar or an implant for holding in tension (crimp member 200) the elongate element in the wound state on at least one portion of a vertebral body (Figs. 1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773